

117 HR 3908 IH: Support for Community Bridges Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3908IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Lamb (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to provide for funding for off-system bridges, and for other purposes.1.Short titleThis Act may be cited as the Support for Community Bridges Act.2.Off-system bridge program(a)DefinitionsSection 101(a) of title 23, United States Code, is amended—(1)by redesignating paragraphs (17) through (34) as paragraphs (18) through (35); and(2)by inserting after paragraph (16) the following:(17)Off-system bridgeThe term off-system bridge means a highway bridge located on a public road, other than a bridge on a Federal-aid highway..(b)ApportionmentSection 104 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking and to carry out section 134 and inserting to carry out section 134, and for the off-system bridge program under section 171;(B)in each of paragraphs (1), (2), and (3), by striking and (6) and inserting (6), and (7);(C)in paragraph (4), in the matter preceding subparagraph (A), by striking set aside in accordance with paragraph (5) and inserting set asides in accordance with paragraphs (5) and (7);(D)in paragraph (5)(A), by inserting after making the set aside in accordance with paragraph (7), after section 167,;(E)in paragraph (6), in the matter preceding subparagraph (A), by striking set aside in accordance with paragraph (5) and inserting set asides in accordance with paragraphs (5) and (7); and(F)by adding at the end the following:(7)Off-system bridge program(A)In generalFor the off-system bridge program under section 171, the Secretary shall set aside from the base apportionment determined for a State under subsection (c) an amount determined for the State under subparagraphs (B) and (C).(B)Total amountThe total amount set aside for the off-system bridge program for all States shall be 2.5 percent of the total amount made available to carry out the programs described in this subsection for the fiscal year.(C)State share(i)In generalFor each fiscal year, the Secretary shall distribute among States the total amount set aside under subparagraph (B) so that each State receives an amount equal to the sum of the amounts calculated for the State under each of subclauses (I) and (II) of clause (ii), subject to any adjustment under clause (iii).(ii)Initial amounts(I)Bridges in poor condition75 percent of the amount reserved under subparagraph (B) shall be apportioned so that each State receives an amount equal to the proportion that—(aa)the total deck space of off-system bridges in the State that are in poor condition, as determined by the Secretary; bears to(bb)the total deck space of off-system bridges in all States that are in poor condition, as determined by the Secretary.(II)Bridges in other than poor condition25 percent of the amount reserved under subparagraph (B) shall be apportioned so that each State receives an amount equal to the proportion that—(aa)the total deck space of off-system bridges in the State that are not in poor condition, as determined by the Secretary; bears to(bb)the total deck space of off-system bridges in all States that are not in poor condition, as determined by the Secretary.(iii)Adjustments to amounts(I)DefinitionsIn this clause:(aa)Adjustment amountThe term adjustment amount means the total amount needed for all States that do not meet the requirement under subclause (II), based on the initial calculation under clause (ii), to meet that requirement.(bb)Increase in fundsThe term increase in funds, with respect to a State, means the amount, expressed as a percentage, that—(AA)the State would receive under clause (ii); compared to(BB)the amount required to be obligated by the State for fiscal year 2021 for off-system bridges under section 133(f)(2) (as in effect on the day before the date of enactment of the Support for Community Bridges Act).(II)AdjustmentsThe Secretary shall adjust the initial amount calculated for a State under clause (ii) to ensure that each State receives an amount that is not less than the amount required to be obligated by the State for fiscal year 2021 for off-system bridges under section 133(f)(2) (as in effect on the day before the date of enactment of the Support for Community Bridges Act).(III)Method(aa)RankingBefore making adjustments under subclause (II), the Secretary shall rank each State in descending order based on the increase in funds for each State.(bb)ReductionsThe Secretary shall adjust amounts under subclause (II) as follows:(AA)By reducing the adjustment amount from the highest ranked State under item (aa), until the increase in funds of that State is equal to the increase in funds of the next-highest ranked State.(BB)If the amount reduced under subitem (AA) is less than the full adjustment amount, by reducing the remainder of the adjustment amount from the next-highest ranked State, until the increase in funds of that State is equal to the increase in funds of the next-highest ranked State.(CC)By repeating the process described in subitem (BB) for States in descending order based on the ranking under item (aa) until the full adjustment amount is achieved.(DD)By reallocating the adjustment amount to the States that do not meet the requirement under subclause (II), based on the initial calculation under clause (ii), in order to meet that requirement.;(2)in subsection (c)(2), by striking and to carry out section 134 and inserting to carry out section 134, and for the off-system bridge program under section 171; and(3)in subsection (i)(1), by striking and to carry out section 134 and inserting to carry out section 134, and for the off-system bridge program under section 171.(c)Surface transportation block grant programSection 133(f) of title 23, United States Code, is amended—(1)by striking the subsection designation and heading and all that follows through the period at the end of paragraph (2)(B);(2)by redesignating paragraph (3) as subsection (f) and indenting appropriately; and(3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately.(d)Off-System bridge program(1)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:171.Off-system bridge program(a)In generalSubject to subsection (b), each State shall use the amount apportioned to the State under section 104(b)(7) for each fiscal year for the purpose of repairing and maintaining off-system bridges.(b)WaiverThe Secretary, after consultation with State and local officials, may waive the requirement under subsection (a) with respect to a State if the Secretary determines that the State has inadequate needs to justify the expenditure.(c)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated as if the project were on a Federal-aid highway..(2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:171. Off-system bridge program..